DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-20 are indefinite because they are dependent on a cancelled claim 1. Thus the scope of these claims are unclear. For examination purposes, these claims are seen as being dependent from claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 7, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (5,520,702, herein referred to as Sauer’702) in view of Sauer (5,431,666, herein referred to as Sauer’666) and Sauer (20120283749, herein Sauer’749).

As to claim 7, Sauer’702 discloses: A surgical snare assembly (assembly of figures 1-5), comprising: a suture fastener (100) having a crimpable sleeve (see attached figure below), an entrance (side of hole facing towards 304 in figure 4), an exit (side of hole facing away from 304 in figure 4), and a base perpendicular to the crimpable sleeve (108, see figure 2 and attached figure below) adjacent to the entrance of the suture fastener, wherein the base has a face at the entrance which is longer in a first direction (longer in width than in length, see attached figure below) than in a second direction substantially perpendicular to the first direction (see explanation below); a suture (300) passed through the suture fastener (see figure 5) with an entrance suture portion coming out of the entrance of the suture fastener (top suture portion in figure 5) and an exit suture portion coming out of the exit (bottom suture portion in figure 5) of the suture fastener, a suture engaging loop (304); a handle (curved part attached to 304)  that extends from a first end to a second end (see figure 4), and wherein movement of the handle a first distance away from the suture fastener causes the suture engaging 
Sauer’702 fails to directly disclose: wherein the handle extends from the first end to the second end along a curved path, wherein the first end of the handle is coupled to the suture engaging loop.
In the same field of endeavor, namely suturing devices, Sauer’749 teaches a similar suture loop-manipulating handle (see figure 1, curved handle attached to 50).

Sauer’702 further fails to directly disclose: the suture having a ferrule coupled to the exit suture portion. Examiner notes it is not disclosed how the suture of Sauer’702 is threaded through the tissue portion it is treating.
In the same field of endeavor, namely suturing devices, Sauer’666 teaches that it’s known to have a ferrule on the distal ends of a suture (see 54/56 in figure 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture ends of Sauer’702 to include ferrules as taught by Sauer’666 to give a needle a connecting point to the ferrules and thus facilitate the needle to pass the suture through target tissue (col 5 lines 40-55 and col 10 lines 17-30).


    PNG
    media_image1.png
    606
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    595
    media_image2.png
    Greyscale

As to claim 9, the combination of Sauer’702, Sauer’749 and Sauer’666 discloses the invention of claim 7, the combination further discloses: wherein: the exit of the suture fastener is inserted into the suture fastener receiver (inserted into channel see figure 3 of Sauer’702), while the entrance faces outward (see figure above, seen to face outward of the channel its in); the entrance suture portion (see figure 4 of Sauer’702) and a portion of the handle (see figure 6 of Sauer’749) protrude out of the snare outlet; and the exit suture portion protrudes out of the suture fastener receiver (see figure 5 of Sauer’702). Examiner notes once the handle of Sauer’749 replaces the handle of Sauer’702, it will a portion will extend out of the channel as it does in Sauer’749 so the user can manipulate it.



As to claim 18 as best understood, the combination of Sauer’702, Sauer’749 and Sauer’666 discloses the invention of claim 17, the combination further discloses: wherein the snare outlet is an aperture formed in a distal end of the applicator in a surface that extends along the longitudinal axis of the applicator (see figure 5 of Sauer’702).

As to claim 19 as best understood, the combination of Sauer’702, Sauer’749 and Sauer’666 discloses the invention of claim 17, the combination further discloses: wherein the suture engaging loop and the handle are removably coupled to the applicator (combination will result in a handle and loop that are removably coupled as they are in Sauer’702 and Sauer’749) such that (a) the first end of the handle is disposed within a portion of the applicator adjacent to a distal end of the applicator (handle of Sauer’749 will be inserted into the channel of Sauer’702 as it does in 

As to claim 20 as best understood, the combination of Sauer’702, Sauer’749 and Sauer’666 discloses the invention of claim 7, the combination further discloses: wherein the curved path is a segment of a circular path (see figures 5-6 of Sauer’749, seen to be a curved circular path). 

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. As to the arguments that the combination of Sauer’702 and Sauer’666 fail to teach a handle extending from first end to a second end along a curved path as outlined on page 5 of applicants arguments, examiner notes a new teaching reference Sauer’749 has been added to clearly convey this structure. Sauer’749 teaches a similar suturing device that simply uses a different shaped manipulating handle. This reference has been used to modify Sauer’702 to read on all pending claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771